MEMORANDUM **
Angelica Maria Roque, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing her appeal from the Immigration Judge’s decision denying her application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo, Martinez-Garcia v. Ashcroft, 366 F.3d 732, 733 (9th Cir.2004), and the BIA’s factual findings for substantial evidence, Nakamoto v. Ashcroft, 363 F.3d 874, 881-82 (9th Cir.2004). We deny the petition for review.
The BIA’s conclusion that Roque accepted an administrative voluntary departure when she was apprehended and returned to Mexico in 1991 in lieu of formal deportation proceedings, is supported by substantial evidence. Moreover, the BIA correctly concluded that an administrative voluntary return after apprehension by the Border Patrol upon attempted illegal entry into the United States constitutes a break in continuous physical presence for purposes of cancellation of removal. See Vas*904quez-Lopez v. Ashcroft, 343 F.3d 961, 970-74 (9th Cir.2003) (per curiam).
We direct the clerk to amend the docket to reflect that Angelica Maria Roque is the sole petitioner.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.